 1   Robert C Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4         rcweems@weemslawoffices.com
 5   Attorneys for Plaintiff,
        ZAK FRANKLIN HAY
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10    ZAK FRANKLIN HAY,                                     Case No. 2:18-cv-01706-EFB
11          Plaintiff,                                      STIPULATION AND ORDER
                                                            AMENDING SCHEDULING ORDER [ECF
12    v.                                                    No. 11]
13    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
14
            Defendant.
15
           IT IS HEREBY STIPULATED, by and between the parties through counsel of record, subject to
16
     the Court’s approval, that the scheduling order herein be modified as follows:
17
              1. Plaintiff’s motion for summary judgment will be filed on or before June 10, 2019;
18
              2. Defendants cross-motion for summary judgement will be filed on or before July 10,
19
                   2019; and
20
              3. Plaintiff’s reply, if any, will be filed on or before July 31, 2019, and if not so filed the
21
                   action will be deemed submitted.
22
           The parties agree good cause supports modification of the scheduling order (ECF No 11) and that
23
     such modification is further supported by plaintiff’s diligence and excusable neglect.
24
           This is plaintiff’s second request for modification of the scheduling order. Pursuant to the first
25
     modification plaintiff’s motion for summary judgment was due May 23, 2019.
26
           Plaintiff’s first request for modification of the scheduling order was based on the atypical size of
27
     the administrative record in this action, which exceeds 2,100 pages.
28
           The parties stipulation and agreement that the modification is supported by good cause includes
     the following representations of plaintiff’s counsel: Because of the size of the record, procedural

                                                           1
     STIPULATION                                                                       Case No. 2:18-cv-01706-EFB
 1   history of the claim and number of issues to be considered for presentation, plaintiff’s counsel
 2   arranged special staffing for this action assigning associate counsel along with my paralegal and
 3   added clerical support staff. The draft motion underwent not less than 6 substantive revisions
 4   between April 2, 2019 and May 22, 2019, under plaintiff’s counsel’s input and direction. Due to
 5   technical failures associated with plaintiff’s brief being worked on by multiple people and from
 6   remote locations, however, numerous previously addressed errors and issues recurred in the intended
 7   final draft precluding timely filing; defense counsel’s agreement to a modification of the order was
 8   not obtainable until after May 23, 2019, as the need for modification did not arise until the last
 9   minute and on the cusp of a holiday weekend; on recovery of the last, best draft plaintiff’s counsel
10   made all revisions personally and diligently, subject only to intervening demands from counsel’s pre-
11   existing Siskiyou and Alameda County criminal calendars. Plaintiff’s counsel further represents that
12   this modification of the scheduling order is not sought for improper purpose or delay and that
13   counsel believes Sgt. Hay’s case meritorious.
14      The parties stipulate and agree further that modification of the scheduling order as provided
15   herein does not unduly prejudice either party.
16    WEEMS LAW OFFICES                                      ALEX G. TSE,
                                                             Acting United States Attorney
17
      /s/ Robert C. Weems                                    /s/ S. Wyeth McAdam
18    Robert C. Weems, attorney for plaintiff                S. WYETH MCADAM
      ZAK FRANKLIN HAY                                       Special Assistant U.S. Attorney
19                                                           Attorney for Defendant
20
                                                      ORDER
21
            PURSUANT TO STIPULATION, IT IS SO ORDERED that the Scheduling Order (ECF No.
22
     11) be and hereby is modified as stated in the parties’ stipulation.
23
      DATED: June 11, 2019.
24
                                                             EDMUND F. BRENNAN
25                                                           U.S. Magistrate Judge
26
27
28




                                                         2
     STIPULATION                                                                    Case No. 2:18-cv-01706-EFB
